Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17826074 filed on May 26, 2022. Claims 1-20 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11372769. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to managing a cache for a multi-tenant system; wherein after a cursory inspection of the claimed inventions a person of ordinary skill in the art would conclude that the few minor differences between the two claimed inventions are obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 11, 14-16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockler (US 2013/0138891) in view of Kisel (US 2009/0125700).
Regarding claim 1, Chockler  teaches a computing system comprising:
a cache comprising a plurality of entries [the cache is modeled as a key-value store mapping the set K of keys to the set V of values; wherein each key is associated with a unique tenant; ¶0051 and Cache 110 on FIG. 1], wherein a first number of the plurality of entries is reserved for a first tenant and a second number of the plurality of entries is reserved for a second tenant [wherein a first cache tenant having a first cache size is allocated a first cache space within the data storage space, and wherein a second cache tenant having a second cache size is allocated a second cache space within the data storage space; abstract], wherein the cache is configured to:
receive a request to allocate an entry of the cache [add(k, v): add a new mapping (k,v) to the cache, possibly replacing an existing mapping (k',v'); ¶0055], wherein the request corresponds to the first tenant, upon determining a counter corresponding to the first tenant [allocVector: an integer array of size N where for a tenant i, allocVector[i] holds the number of objects currently allocated to i; ¶0059] has a value less than the first number [underprovisioned(i) and canGrow(i); ¶0064-66], allocating the entry of the cache, and incrementing the counter [allocVector[i]++; S260 on FIG. 2].
wherein the first number and the second number are a guaranteed minimum number of entries in the cache that must be allocated to the first and second tenant, respectively, when requested by those tenants.
On the one hand, Chockler discloses methods that introduce flexibility in the constraints specification gradually as opposed to an immediate change; e.g in addition to simple per-tenant maximum/minimum occupancies, the proposed framework is also capable of accommodating linear combinations of per-tenant constraints, such as cumulative occupancy limits of the subset of tenants, and/or weighted limits [¶0042].
On the other hand, Kisel, when addressing issues relating to partitioning memory, teaches wherein the first number and the second number are a guaranteed minimum number of entries in the cache that must be allocated to the first and second tenant, respectively, when requested by those tenants [partitions may be constrained by the attributes of their parent partition; wherein the memory partitioning system may support the enforcement of partitioning rules based on the attributes established on a per memory class basis, even if only one memory class, system memory, is utilized; wherein memory partitions may have the following configurable attributes: minimum size (guarantee) – the minimum size attribute specifies the amount of a particular class of memory that has been reserved for exclusive use for objects which are associated with the partition – etc.; ¶0027-32 and FIG. 3].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use attributes (i.e. guaranteed minimum size) when defining the occupancy limits and other memory configuration parameters in the system of Chockler as disclosed in Kisel. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of using parameters (e.g. guaranteed minimum size) when configuring memory systems to the known memory device of Chockler ready for improvement to yield the predictable result of enabling parametric configuration of the memory system.
Regarding claim 4, Chockler/Kisel teach the computing system of claim 1, wherein the cache is configured to: receive a second request to allocate an entry of the cache for the first tenant; and upon determining the counter has a value equal to or greater than the first number, determine whether there is an unallocated entry in the cache [note that the add code above provides that for a given total cache occupancy C, it is possible to converge to an allocation satisfying all the constraints without exceeding the prescribed allocation of any tenant, provided the hyperplane c1 + ... +cN=C intersects the solution polytope (see S220-S230 in FIG. 2); ¶0077 on Chockler].
Regarding claim 5, Chockler/Kisel teach the computing system of claim 4, wherein the cache is configured to: upon determining there is an unallocated entry:
allocate the unallocated entry to the first tenant [a prospective allocation resulting from adding an object O ( owned by a tenant T) to a current tenant T's allocation without evicting other objects is evaluated first; ¶0047 on Chockler]; and
increment the counter corresponding to the first tenant [allocVector[i]++; S260 on FIG. 2 on Chockler].
Regarding claim 6, Chockler/Kisel teach the computing system of claim 4, wherein the cache is configured to: upon determining there are no unallocated entries remaining in the cache: invalidate an old entry previously allocated to the first tenant in the cache; and allocate the old entry to the first tenant [the allocation resulting from replacing another object O' ( owned by tenant T') with object O is evaluated; ¶0047 on Chockler].
Regarding claims 11 and 14-16; these claim(s) limitations are significantly similar to those of claim(s) 1 and 4-6; and, thus, are rejected on the same grounds.
Regarding claim 17; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds. Furthermore, Chockler/Kisel teach invalidate a first entry of the plurality of entries in the cache that was previously allocated to the first tenant [the allocation resulting from replacing another object O' ( owned by tenant T') with object O is evaluated; ¶0047 on Chockler], and decrement a counter corresponding to the first tenant [evict(): If victimlndex > 0 then {Remove clock[ victimlndex]; allocVector[i]--;} ¶0091 on Chockler].
Claim(s) 2, 3, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockler (US 2013/0138891) in view of Kisel (US 2009/0125700); and further in view of Zhao (CacheScouts: Fine-Grain Monitoring of Shared Caches in CMP Platforms, ICPACT, 2007).
Regarding claim 2, Chockler/Kisel explicitly teach all the claim limitations except for the computing system of claim 1, wherein the plurality of entries are arranged in a plurality of ways, wherein each allocated entry in the plurality of entries stores a respective tenant ID. 
On the one hand, Chockler discloses on FIG. 2 that of for i=k.tenant to allocate a new object k.tenant calls add(k,v) and allocates a new object when canGrow(i) and underprovisioned(i) are true. What’s more, canGrow(i) or underprovisioned(i) are both functions of the counter corresponding to the first tenant (allocVector and signedDist[s] on ¶0061). Wherein both canGrow and underprovisioned determined if a distance function of the allocVector and new object is less (or less or equal) to an absolute distance (i.e. having a value less than the first number). 
On the other hand, Zhao, when addressing issues relating multi-application (i.e. multi-tenant) cache memory systems, teaches wherein the plurality of entries are arranged in a plurality of ways, wherein each allocated entry in the plurality of entries stores a respective tenant ID [it should be noted that a 4M cache with 64 byte lines and 16-way sets consists of 4096 sets (section 4.5. CacheScouts Set Sampling Accuracy on p.346 of Zhao); wherein in order to associate cache lines with the application that is using the data, it is required that we tag the cache lines with a monitoring identity (MID) either when they are allocated or when they are touched (Cache Line Tagging under section 3.2. CacheScouts Architecture on p.342)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to tag the cache entries with an tenant ID as disclosed in Zhao. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. tagging cache lines with the application/tenant ID) to a known device ready for improvement to yield predictable results.
Regarding claim 3, Chockler/Kisel explicitly teach the computing system of claim 1, wherein allocating the entry comprises: selecting a previously allocated entry corresponding to a different tenant than the first tenant, and invaliding the previously allocated entry before allocating the entry [method 1 will examine the multiple tenants until a tenant is found where the occupancy of the tenant owning an object to be evicted can be reduced without causing the resulting allocation to move farther away from any of the respective constraints; wherein if so, the replacement policy of that tenant is updated to evict a corresponding object from the cache, and replace it with O; ¶0048 on Chocker].
Chockler/Kisel, however, does not explicitly teach wherein the allocated entry stores a tenant ID.
On the one hand, Chockler discloses on FIG. 2 that of for i=k.tenant to allocate a new object k.tenant calls add(k,v) and allocates a new object when canGrow(i) and underprovisioned(i) are true. What’s more, canGrow(i) or underprovisioned(i) are both functions of the counter corresponding to the first tenant (allocVector and signedDist[s] on ¶0061). Wherein both canGrow and underprovisioned determined if a distance function of the allocVector and new object is less (or less or equal) to an absolute distance (i.e. having a value less than the first number). 
On the other hand, Zhao, when addressing issues relating multi-application (i.e. multi-tenant) cache memory systems, teaches wherein the allocated entry stores a tenant ID [in order to associate cache lines with the application that is using the data, it is required that we tag the cache lines with a monitoring identity (MID) either when they are allocated or when they are touched; Cache Line Tagging under section 3.2. CacheScouts Architecture on p.342].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to tag the cache entries with an tenant ID as disclosed in Zhao. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. tagging cache lines with the application/tenant ID) to a known device ready for improvement to yield predictable results.
Regarding claims 12 and 13; these claim(s) limitations are significantly similar to those of claim(s) 2 and 3; and, thus, are rejected on the same grounds.
Regarding claim 18; these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 7, 8, 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended in such a way as to overcome the double patent rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132